DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending and examined in the instant Office action.

Withdrawn Rejections
	The rejections in the previous Office action are withdrawn in view of arguments made on pages 9-11 of the Remarks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is newly applied:
Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierna et al. [Journal of Chemometrics, volume 18, 2004, pages 341-349; on IDS] in view of Vrabie et al. [Biomedical Signal Processing and Control, volume 2, pages 40-50].
	Claim 21 is drawn to a method comprising generating, by a first device, a global classification model.  The method comprises determining, by the first device, that the global classification model satisfies a verification threshold.  The method comprises providing, by the first device and based on determining that the global classification model satisfies the verification threshold, the global classification model to a second device associated with the first spectrometer.  The method comprises providing, by the first device and based on determining that the global classification model satisfies the verification threshold, the global classification model to a third device associated with the second spectrometer.
	Claim 28 is drawn to similar subject matter as claim 21, except claim 28 is drawn to a device.
Claim 35 is drawn to similar subject matter as claim 21, except claim 35 is drawn to a computer readable medium.
	The document of Pierna et al. studies a combination of SVM and NIR imaging spectroscopy for the detection of meat and bone meal in compound feeds [title].  Section 2 on Pierna et al. teaches using a computer device to generate the global classification SVM model.  Section 3 on pages 343-348 of Pierna et al. teaches the software and classification techniques used to identify feeds by applying the classification techniques to the spectra.  The abstract of Pierna et al. teaches the use of NIR to measure spectra of the quality of feed.  The abstract of Pierna et al. teaches the use of a plurality of classification methods (i.e. SVM, PLS, and ANN) to analyze the spectral data.  Pierna et al. finds that SVM meets the verification threshold by being the most efficient technique.
	Pierna et al. does not teach a third device corresponding to the second spectrometer.
The document of Vrabie et al. studies independent component analysis of Raman spectra [title].  Figure 4 on page 45 of Vrabie et al. illustrates PCA being applied globally to eight different Raman spectra.  Figure 5 on page 46 of Vrabie et al. illustrates ICA being applied locally to a subset of the first five Raman spectra.

	With regard to claims 22, 29, and 36, Section 2 of Pierna et al. teaches the equations for the hier-support vector machine- linear classifier.

	With regard to claims 23-24, 30-31, and 37-38, the abstract of Pierna et al. teaches testing SVM by comparing SVM to PLS and ANN.  The abstract of Pierna et al. teaches that SVM meets the verification threshold by being the most efficient technique.

	With regard to claims 25, 32, and 39, the document of Pierna et al. studies a combination of SVM and NIR imaging spectroscopy for the identification of meat and bone meal in compound feeds [title].  

	With regard to claims 26-27, 33-34, and 40, the figures of Pierna et al. teach performing the global classification method of SVM on NIR spectral data.  The document of Vrabie et al. teaches Raman spectral data.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the global classification techniques applied to NIR spectral data of Pierna et al. by use of applying PCA and ICA to Raman spectra as in Vrabie et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, the PCA and ICA applied to Raman spectra is an alternation to SVM, PLS, and ANN applied to NIT spectra.    There would have been a reasonable expectation of success in combining Pierna et al. and Vrabie et al. because both analogously pertain to using classification models on spectral data.


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	27 July 2022